Citation Nr: 0525667	
Decision Date: 09/20/05    Archive Date: 09/29/05

DOCKET NO.  04-16 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
degenerative joint disease of the lumbar spine.

2.  Entitlement to an evaluation in excess of 30 percent for 
degenerative joint disease of the left knee.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel



INTRODUCTION

The veteran had active military service from January 1977 to 
April 1977, and May 1978 to May 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Indianapolis, Indiana 
Regional Office of the Department of Veterans Affairs (VA), 
which continued the veteran's ratings of 30 percent for 
impairment of the left knee and 10 percent for degenerative 
joint disease of the lumbar spine.  In an October 2004 rating 
decision, the RO increased the veteran's rating to 20 percent 
for degenerative joint disease of the lumbar spine.  The 
veteran requests higher ratings.  Jurisdiction of the appeal 
has been subsequently transferred to the Roanoke, Virginia 
Regional Office (RO).

The veteran testified before the undersigned Veteran's Law 
Judge at a Travel Board hearing at the RO in April 2005.  A 
transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that there has been a significant change in 
the law with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits and applies to this remand.

The Board notes that during his April 2005 Travel Board 
hearing, the veteran testified that he received treatment at 
the VA medical center in Salem, Virginia.  In addition, 
during his May 2004 VA examination, he reported that he 
received treatment from the VA medical center in 
Indianapolis, Indiana until 2003.  Review of the veteran's 
claims folder reveals that his VA outpatient medical records 
are not associated with the claims folder.  Therefore, the 
Board finds that the veteran's VA medical records are 
necessary to determine the current severity of his left knee 
and lumbar spine disabilities.

In light of the above discussion, this case is REMANDED for 
the following actions:

1.  The RO should contact the veteran and 
obtain the names and addresses and dates 
of treatment of all medical care 
providers, VA or private, which have 
treated the veteran for his left knee and 
lumbar spine disabilities since April 
2001.  After the veteran has signed the 
appropriate releases, those materials not 
currently of record should be obtained 
and associated with the claims folder.  
The RO should specifically obtain the 
veteran's VA medical records from the 
Indianapolis, Indiana, and Salem, 
Virginia VA medical centers from April 
2001 to the present.  All attempts to 
procure these records should be 
documented in the file.  If the RO cannot 
obtain these records, a notation to that 
effect should be inserted in the file.  
The veteran is to be notified of 
unsuccessful efforts in this regard, in 
order that he is provided the opportunity 
to obtain and submit the records for VA 
review.

2.  The RO should then review the claims 
folder to ensure that all development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  

3.  When the above development has been 
completed, the RO should readjudicate the 
issues on appeal based on a de novo 
review of all pertinent evidence.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the RO 
should issue a Supplemental Statement of 
the Case and afford the veteran and his 
representative the requisite opportunity 
to respond.  

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


